Citation Nr: 0009428	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  94-10 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to restoration of a total rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	J. Gerard Lewis, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his father


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1969 to June 
1971.

This matter is currently before the Board of Veterans' 
appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  In March 1996, the Board upheld the 
RO's denial of the veteran's claim.  At that time, the sole 
issue before the Board was entitlement to restoration of a 
total rating based on individual unemployability due to 
service-connected disabilities.  The veteran filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court").

In February 1997, VA and the veteran's attorney filed a joint 
motion to vacate the Board's decision and to remand this 
matter for development and readjudication.  The Court granted 
the joint motion in March 1997, vacating and remanding the 
case to the Board.  

In response to the joint motion, the Board adjudicated the 
issue of entitlement to restoration of a total rating based 
on individual unemployability and remanded the issue of 
entitlement to a current total rating based on individual 
unemployability.  The Board denied the veteran's claim for 
restoration in a decision dated in March 1998.  The veteran 
again appealed the Board's decision and that decision was 
vacated by the Court in June 1999.  In a joint motion for 
remand the Board was again directed to adjudicate the 
veteran's claim for restoration of his total disability 
rating.  The issue of a current entitlement to a total 
disability rating remains in a remand status from the Board's 
March 1998 decision.


FINDINGS OF FACT

1.  A prestabilization rating of 100 percent was in effect 
from June 5, 1971, to June 30, 1972.

2.  Effective July 1, 1972, the veteran was awarded a total 
disability evaluation based on individual unemployability 
(TDIU).

3.  The veteran signed numerous VA questionnaires, dated from 
September 1977 to October 1991, stating that he was not 
employed by the VA, others, or self-employed during 
successive 12-month periods.

4.  In October 1990, the veteran filed an affidavit with the 
Court of Common Pleas, Division of Domestic Relations, 
Hamilton County, Ohio, stating that he and his spouse had 
operated four direct marketing routes for the [redacted]
Company during their 22 years of marriage.  In the affidavit, 
which was sworn to by the veteran in front of his attorney, 
an officer of the Courts of Ohio, the appellant stated that 
this was a "joint business."

5.  In June 1991, the VA learned that the veteran had been 
self-employed for approximately 15 years.

6.  An August 1991 VA field examination report provides clear 
and convincing evidence that the veteran had been employed on 
a regular basis from July 1972 to May 1992, and that his 
actions constituted fraud.

7.  In September 1991, the RO proposed the discontinuance of 
entitlement to TDIU effective from July 1, 1972.  The veteran 
was given notification of this proposal in October 1991.  In 
response to this proposal, the veteran provided additional 
information to support his contention that the TDIU should 
not be reduced.

8.  In January 1992, the RO terminated the veteran's total 
evaluation, effective from July 1972.

9.  In September 1992, the RO was informed that the United 
States Attorney had declined to commence criminal fraud 
prosecution charges against the veteran.

10.  During the period in question, July 1972 to May 1992, 
the veteran was a high school graduate who had acquired a 
number of college credits in business administration, but did 
not obtain a degree.

11.  The compensation the veteran received from his 
employment from July 1972 to May 1992 was directed to third 
parties to avoid the appearance of employability.

12.  The evidence clearly and convincingly reveals that the 
veteran was continuously employed from July 1972 to May 1992 
working as an independent carrier of local newspapers, and 
that his statements denying that he was employed were 
intentional misrepresentations of fact, or intentional 
failures to disclose pertinent facts, for the purpose of 
retaining eligibility for Department of Veterans Affairs 
benefits, with knowledge that the misrepresentation or 
failure to disclose would result in the erroneous award or 
retention of such benefits.


CONCLUSIONS OF LAW

1.  The veteran fraudulently maintained his entitlement to a 
total disability evaluation based on individual 
unemployability.  38 U.S.C.A. § 110 (West 1991); 38 C.F.R. §§ 
3.1(aa)(2), 3.951 (1999).

2.  Actual employability being established by clear and 
convincing evidence from July 1, 1972, to May 31, 1992, 
restoration of a total rating based on unemployability due to 
service-connected disabilities, effective from July 1, 1972, 
to May 31, 1992, is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 3.343, 3.344, 4.3, 
4.6, 4.15, 4.16, 4.18 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation.  
Accordingly, the claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Further, the Board is satisfied that 
all available evidence has been obtained regarding the claim 
of entitlement to restoration of TDIU and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  Specifically, the Board notes that 
the veteran has not identified any additional pertinent 
treatment records which he believes should be obtained to 
support his claim.  The Board has considered whether to have 
the veteran evaluated to determine if he was unemployable 
during the period in question, July 1972, when the TDIU was 
awarded, to May 1992, when the determination to reduce the 
TDIU was put into effect.  However, the Board finds that a 
current evaluation to determine the veteran's employability 
status from July 1972 to May 1992 would have little, if any, 
probative value.  Simply stated, an evaluation in 2000 to 
determine whether the veteran was employable from 1972 to 
1992 would be based on speculation.  Further the Board 
believes that there is adequate information within the 
veteran's claims file to make a fully informed decision in 
this case.  Accordingly, the Board will proceed with the 
adjudication of his claim based on the evidence of record.

I.  BACKGROUND

The veteran served on active duty from September 1969 to June 
1971.  In May 1970, while serving in combat in Vietnam, the 
veteran was severely injured by a booby trap.  He suffered 
multiple wounds to the face, chest, abdomen, and right leg, a 
traumatic amputation of the right arm above the elbow, a 
lacerated liver, contusion of the right lung, and a fracture 
of the right ribs.  In a July 1971 rating decision, a 
prestabilization evaluation of 100 percent was assigned 
effective from the day following the veteran's separation 
from active service, June 5, 1971.  Subsequently, in a March 
1972 rating decision, a 90 percent evaluation was assigned 
for the veteran's service-connected disabilities, including 
the residuals of a booby trap explosion and a noncompensable 
evaluation for malaria.  Special monthly compensation for the 
anatomical loss of one hand was also awarded.

In March 1972, the veteran filed an Income -- Net Worth and  
Employment Statement, VA Form 21-527, maintaining that he had 
had a relapse of malaria, had been ill in bed, and was 
unemployed and living on his wife's earnings and help from 
in-laws.  In April 1972, the RO granted TDIU, effective from 
July 1972, noting that the veteran, who had a high school 
education, had not been employed since his release from 
service and that he was considered to be unemployable by 
reason of his service connected disabilities.  In December 
1973, the RO granted service connection for anxiety neurosis 
and assigned a 10 percent evaluation, effective from May 
1973, for a combined schedular evaluation of 90 percent.  

The veteran filed Form VA 21-4140, Employment Questionnaires 
in September 1977, October 1977, July 1978, June 1979, June 
1980, June 1981, June 1982, February 1985, May; 1986, August 
1987, October 1988, September 1989, and October 1990.  In 
each of these forms he certified that he had not been 
employed and had not been self-employed during the previous 
twelve months.  He further certified that the items completed 
on the form were true and correct to the best of his 
knowledge and belief.  Beginning in May 1986, the veteran 
stated further that he believed that his service-connected 
disabilities had not improved and that they continued to 
prevent him from securing or following gainful employment.

As noted, in October 1990, the veteran submitted an 
employment questionnaire wherein he stated that he was not 
employed by the VA, by others, or self-employed at any time 
during the past 12 months.  However, in June 1991, the 
veteran's brother-in-law, [redacted], called to report that the 
veteran had worked for at least the last 15 years for the 
Cincinnati Post/Enquirer and for a direct marketing firm.  
[redacted] said that the veteran had kept the routes in other 
peoples names.  In June 1991, the RO wrote to the veteran and 
stated that it had received an unofficial report that he had 
been working for the last 15 years.  The RO requested that 
the veteran provide information regarding his employment 
since July 1971.  In a response received from the veteran 
that month, he requested the origin of the material contained 
in the letter from the RO.  The veteran stated that he had no 
employer, nor had he been employed since being discharged 
from service.  He made no reference to his possibly being 
self-employed.

In July 1991, the RO requested a field examination report be 
obtained to determine whether the veteran had been employed 
since 1972.  In August 1991, the field examiner contacted the 
veteran's brother-in-law [redacted] who stated that the veteran 
was not currently working although he had been working until 
very recently from the date of his discharge from military 
service (1971), approximately 20 years.  [redacted] stated that 
the veteran had delivery routes for the Cincinnati Post and 
the Cincinnati Enquirer newspapers at the same time.  It was 
also indicated the veteran worked 5 to 6 hours, 6 days a 
week, for each newspaper.  It was contended that the veteran 
was working 40 to 50 hours a week working delivery routes for 
the [redacted] ([redacted]) Direct Marketing Company and that he 
earned approximately $700 to $1,500 a week while working for 
[redacted].  The veteran always placed the routes in his wife's name, 
[redacted].  The veteran's brother-in-law [redacted] also conceded that 
he had a "personal grudge" against the veteran due to the 
fact that the veteran and [redacted]'s spouse, [redacted], were now 
living together.

In August 1991, the field examiner contacted [redacted], the 
veteran's ex-spouse and [redacted]'s sister.  At this time, [redacted] 
acknowledged that she had a personal grudge against the 
veteran due to alleged physical abuse and the fact that he 
had begun living with her brother's spouse, [redacted].  
However, the field examiner noted that she displayed the 
"demeanor of an individual who was telling the truth."  [redacted] 
also provided documentation of the veteran's employment, 
including an October 1990 motion and affidavit from the 
veteran to the Court of Common Pleas, Division of Domestic 
Relations, Hamilton County, Ohio.

In the affidavit provided by [redacted], the veteran stated he and 
[redacted] had operated four direct marketing routes for the [redacted]-
[redacted] Company during their 22 years of marriage.  The veteran 
noted that although this was a "joint business," the checks 
were payable to [redacted] only.  The veteran was requesting 
temporary alimony in the amount of $1,207.50 per month.  In 
lieu of temporary alimony, the veteran requested the spouse 
to split the weekly earning checks from the [redacted]
Company.  The veteran's ex-spouse also provided documentation 
indicating that the checks once payable from [redacted] (which were 
once distributed to her) were now being distributed to 
[redacted], who began receiving these checks after the veteran 
began living with her and had begun divorce proceedings 
against [redacted].

In an affidavit filed by the veteran with the Hamilton County 
Court in October 1990, the veteran described his occupation 
as "Ind. Carrier."  The veteran stated that his employer 
was [redacted] Direct Marketing.  [redacted] indicated in this 
affidavit that her employer was the "[s]ame," i.e. [redacted]
[redacted], and that the routes were worked jointly.  

The VA field examiner was also provided several "Contractor 
Load Control Forms" from [redacted], dated in October 1990, 
revealing that the contract was then in the name of [redacted].  
A copy of a check in the amount of $626.74 from [redacted]
showed the payee as [redacted], the individual who was now 
living with the veteran.

The veteran's ex-spouse also provided evidence of disability 
insurance payments made on behalf of the veteran.  A letter, 
dated in June 1991, from the manager of Home Lenders 
Financial Services, Inc., enclosed a copy of a check in the 
amount of $4,010.57, from an unnamed insurance company, which 
was applied to an account held by [redacted].  Interest paid on that 
account in 1989 was $1,832.93, and in 1990 was $4,534.07.  In 
a letter to the VA, the ex-spouse stated that these sums were 
disability insurance benefits paid to the veteran from Union 
Security Life Insurance Company from April 12, 1990, to 
October 12, 1990, and had been used to make payments to the 
Northside Bank on a car registered to the veteran, but driven 
by his ex-spouse, and payments on two other car loans 
incurred by the veteran, for a car driven by his daughter and 
van driven by the veteran.

Also in August 1991, the VA field examiner contacted the 
veteran's brother-in-law [redacted], who stated that he would take 
newspapers and put them in racks and that the veteran would 
drive the vehicle.  The veteran would take some of the papers 
into the store unassisted and would collect money from 
newspaper racks.  He also stated that he worked with the 
veteran from 1972 to 1974 as a teen-ager when the appellant 
had delivery routes for the Cincinnati Post and Enquirer.  
This brother-in-law stated that the veteran was "in charge 
of the entire operation."  The examiner contacted another 
brother-in-law of the veteran, [redacted], who also said that the 
veteran drove a car on the Cincinnati Post route for 
approximately 10 to 15 years.  Also contacted was the ex-
spouse's father; the veteran's sisters-in-law; the veteran's 
father; and a former neighbor of the veteran.  All indicated 
that the veteran worked delivering newspapers with his ex-
spouse [redacted].  The veteran's father stated that he thought 
driving was the most the appellant could do because he could 
not balance or juggle due to the loss of his right arm.

Also contacted by the VA field examiner was Edward [redacted] of 
the Cincinnati Post.  Mr. [redacted] was in charge of street 
delivery of this newspaper.  At the time of the interview, 
Mr. [redacted] stated that the veteran "ran the show."  He 
explained that the carriers of the Cincinnati Post were 
independent contractors on consignment and not employees of 
the Cincinnati Post.  Mr. [redacted] stated that he knew the 
veteran and his spouse for 15 to 20 years.  He indicated that 
the veteran's spouse would come down with the veteran to pick 
up newspapers for delivery.  He stated that the veteran would 
drive the vehicle and that his spouse would jump out and put 
the newspapers into the newspaper racks in the store.  Mr. 
[redacted] indicated that the veteran hired assistants to help 
assemble the newspapers.

Later that month, the VA field examiner also contacted [redacted] 
[redacted], the veteran's supervisor at [redacted].  Ms. 
[redacted] stated that the routes were listed in the name of 
the veteran's spouse for more than 10 years.  She then 
indicated that the routes were now in the name [redacted].  
Also contacted was a Sue [redacted], the spouse of [redacted], 
who had a delivery route for [redacted].  Mrs. [redacted] stated 
that her spouse and the veteran knew each other and that the 
veteran had his own delivery route with kids helping him make 
deliveries.  She considered the delivery route to be the 
veteran's. 

Based on the above findings, the VA field examiner stated, in 
pertinent part:

According to statements made by 
individuals, the veteran would be 
considered working full time since he 
would be working 40 to 50 hours a week 
stuffing advertisements in the papers and 
making the deliveries.  Further evidence 
of the veteran's employment is the fact 
that he received disability insurance 
payments for periods of disability in 
which various loans were paid by the 
insurance company.  Although the various 
delivery routes have been placed in the 
names of other individuals, all persons 
interviewed indicated that the veteran 
was the person who ran the operation and 
made all decisions pertaining to it.  The 
fact that the veteran employed the help 
of minors to make deliveries is 
characteristic of that particular 
operation.  Statements by some 
individuals have indicated that the 
veteran has in fact done all the 
operation himself at times when he did 
not have helpers available.

In a rating decision dated in September 1991, the RO proposed 
to reduce the veteran's TDIU rating based on evidence of 
gainful employment, effective July 1, 1972.  The veteran's 
was notified of this proposed action in October 1991.  He 
would continue to receive disability compensation benefits 
based upon his combined total disability rating of 90 
percent.

In a November 1991 statement, the veteran contended that he 
had never been gainfully employed since his active service 
with the U. S. Army.  In a statement received from the 
veteran's daughter she indicated that to the best of her 
knowledge, her father had never been employed.  Numerous 
additional statements stated that the veteran had not been 
employed since his active service.  These included statements 
from brothers, sisters, in-laws, and [redacted] employees.  
A statement from [redacted] noted that she had worked for [redacted] 
on the paper routes beginning in April 1990.  She then worked 
directly for [redacted] until July 1990 after taking over the routes.  
She also said that her ex-husband, [redacted], was trying to 
blackmail her for custody of their daughter threatening to 
"ruin" the veteran unless he was able to obtain custody.  
Finally, [redacted] said that the court had allocated alimony 
to [redacted] from the veteran's "pension" check.  

The veteran submitted several statements that were received 
in December 1991.  In one lengthy statement, the veteran 
repeated his assertions that he had never been gainfully 
employed since his discharge from service.  He went on to 
describe how he and his ex-wife had had a number of notes, 
liens, and loans.  These items used either the Cincinnati 
Post or [redacted] or a combination of both as the source of income.  
The veteran said that he also listed his disability payments.  
However, he said the disability payments were never deemed 
sufficient on their own as they were government checks.  He 
said that he sometimes listed his wife's employer next to his 
name under occupation and would let lenders "draw their own 
conclusions."  He justified the practice because of 
perceived discrimination against women working as the head of 
a household.  He also went on to add that his ex-wife, [redacted], 
and brother-in-law, [redacted], were lying and just out to get 
him.

In a November 1991 statement provided by the veteran, [redacted] 
[redacted] stated that the appellant had never been employed 
by [redacted].  In June 1992, the RO contacted Ms. [redacted] 
and asked her if she had any knowledge of the veteran 
performing any type of labor.  She indicated that she no 
longer worked with the division of the company that handled 
independent contractors.  She referred the RO to a [redacted] 
[redacted], the operation manager of [redacted].  Ms. [redacted] 
indicated that she did not see the veteran performing 
physical labor.  She did, however, indicate that the veteran 
would come to her office and sign the receipt for checks.  
Ms. [redacted] indicated that she would inquire with the loading 
dock supervisor and others.  Later that month, Ms. [redacted] 
reported that she had spoken with [redacted] dock workers 
who observed the veteran loading newspapers and advertising 
materials into his vehicle.

A review of VA medical records from 1971 to 1992 indicate 
sporadic treatment of the veteran's service-connected 
disabilities.

In a June 1992 administrative decision, the RO concluded that 
the veteran was overpaid compensation benefits totaling 
$107,591.50 during the period of July 1, 1972, to May 31, 
1992, due to "potential acts of fraud."

In August 1992, the RO referred the veteran's case to the 
Office of the Inspector General, Regional Office of 
Investigation for possible criminal referral.  In September 
1992, the United States Attorney declined to criminally 
prosecute the veteran for fraud.

The veteran's substantive appeal was received in November 
1992.  He contended that his ex-wife and ex-brother-in-law 
were not credible due to their bias against him.  He also 
challenged the veracity of the field examiner's report.  He 
added that several people (not identified) contacted by the 
field examiner admitted to him that they lied to help his ex-
wife during their divorce proceedings.

Outpatient treatment records, dating from March 1991 to 
January 1993, reveal treatment for disorders unrelated to his 
service-connected disabilities.  Specifically, the veteran 
was treated for left elbow pain, especially after strenuous 
exercise including bowling in May 1990, a swelling under his 
right eye, back pain and runny nose, problems breathing, 
gastritis, an upper respiratory infection and mild otitis, 
sore throat, and abdominal tightness with distention.

The veteran and his father presented testimony at a March 
1993 hearing before the RO.  The veteran and his father 
testified about the veteran's medical problems and the 
constant pain and discomfort he suffered.  The veteran stated 
that he spent a great deal of time in bed and that a lot of 
the time he was disoriented because of the medications that 
he was taking.  He maintained that the business in 
association with [redacted] was not a joint enterprise, but 
that he had maintained that it was in documents relating to 
his divorce in order that the income from the enterprise 
would be classified as marital property.  Although his name 
appeared as co-operator, he stated that he had not physically 
or directly operated any of the businesses in question; he 
occasionally drove a vehicle when his spouse was sick or 
otherwise unavailable.  He maintained that he did not have 
the physical ability to run the businesses due to his 
headaches and amputation.  The veteran further testified that 
before he entered the service he had been a draftsman, but, 
with the loss of his arm, he could no longer do that work.  
He testified that following service he had attended the 
University of Cincinnati and studied business administration, 
but did not receive a degree.  He was unable to remember how 
many credits he had obtained.  The veteran presented a 
written statement that detailed his various physical 
complaints in support of his assertion that he was incapable 
of being employed.

In addition to his testimony, the veteran presented a number 
of prepared statements written by family members, friends, 
and past employees of his ex-spouse.  A number of the 
statements again noted that the veteran did drive the routes 
on occasion.  Also, a number of statements expressed an 
opinion that the veteran was physically incapable of 
performing the route work on his own.

Of note among the statements is a notarized July 1992 
statement from [redacted], the brother-in-law who initially 
reported the veteran's employment in June 1991.  [redacted] noted 
that he had been under a great deal of emotional stress and 
that he was very hurt and angry when he contacted the RO.  He 
also noted that his sister, [redacted], the veteran's ex-spouse, was 
pressuring him to help "ruin the veteran's life."  He noted 
that the details he gave concerning the veteran's work 
history were "to say the least somewhat exaggerated."  
[redacted] stated further that the veteran had never actually been 
gainfully employed or employed at all since serving with the 
U. S. Army.  He also stated that the routes in question 
actually belonged to [redacted].  He stated that the veteran could 
not work these routes due to his physical disabilities.  It 
was indicated that at one time or another all of his brothers 
and sisters had worked for [redacted] because the veteran had so 
many physical handicaps.  He noted remorse for his actions.

In a statement dated in July 1992 and received in March 1993, 
the veteran's brother-in-law [redacted] disputed the field 
examiner's summary of his prior statement.  Specifically, he 
denied saying that the veteran was employed or that he made 
all of the decisions in regard to the routes.  

In a March 1993 statement, Mr. [redacted], the District Manager at 
the Cincinnati Post, stated that the veteran had never been 
an independent carrier "on record" of any route for the 
Cincinnati Enquirer, the Cincinnati Post, or the Kentucky 
Post.  He stated that the veteran's ex-spouse [redacted] had a route 
for several years and that when she could not deliver several 
people would deliver for her.  This involved driving their 
automobile and using helpers to jump out and deliver the 
papers.  On occasion, the veteran was the substitute for this 
route.  Mr. [redacted] noted that statements attributed to him in 
paragraph 14 of the August 1991 VA field examination report 
were "misinterpreted."  However, he did not specifically 
identify any discrepancies.

The veteran's divorce attorney, Nancy E. Ware, of Bass & 
Ware, Cincinnati, Ohio, provided copies of the parties' 
divorce decree.  In her signed letter she stated that the 
position of the parties regarding employment was "embodied 
in this document."  In a separate typewritten and unsigned 
statement, an explanation of the legal documents was 
provided.  Therein, the author, who possibly was Ms. Ware, 
but who remains unidentified, contended that the [redacted]
routes were the ex-spouse's and that the appellant had 
obtained a temporary restraining order in order to prevent 
her from being able to defeat the veteran in an equitable 
division of marital property (i.e. the income from the [redacted]
[redacted] routes).  The author stated that only after the 
restraining order was granted were the documents drawn up to 
state that both husband and wife were independent carriers, 
operating the routes jointly, and that once the restraining 
order had become granted, the routes had become marital 
property belong to both parties until alimony, marital debt, 
and moneys could be determined at a later date by the court.  
Therefore, it was "only suggested" that the veteran was 
jointly involved in this business for purposes of obtaining 
marital assets and an equitable division of the same.  It was 
indicated that the documents in question were never intended 
to suggest that the veteran actually engaged in the work or 
physically worked the routes at any time.

The decree of divorce, dated in December 1991, stated that 
the veteran was not employed and that therefore there would 
be no order to withhold child support from an employer.  An 
attachment to the decree required the veteran to pay spousal 
support.  Since he had no employment income or other assets 
from which support payments could be paid or from which a 
bond could be posted, it was ordered that he seek employment, 
unless medically unable.  The decree further noted that the 
veteran was not to make any payments to [redacted] from his VA or 
Social Security Administration (SSA) disability compensation.

In an undated statement, the veteran specifically refuted 
what he referred to as discrepancies in VA evidence.  He 
noted that his brother-in-law's statement to the RO was 
fabricated and exaggerated.  With regard to the affidavit 
supplied by the veteran in his divorce, it is contended that 
this affidavit only "suggested" that the veteran was 
jointly involved in the business belonging to his spouse for 
purposes of attaining marital assets and an equitable 
division of the same.

The veteran supplied a letter, dated in March 1993, in which 
he stated that he did not receive any benefits from the Union 
Security Life Insurance Company, as the benefit check went 
straight to the second mortgage company, Barclays 
American/Financial Services, later to become Home Lenders.  
He stated that during a six-month period he had been seeing a 
doctor for a back injury sustained in an automobile accident.  
He further stated that because of his injuries he could not 
perform as a subcontractor if needed.  He enclosed a 1989 
Certificate of Insurance Schedule referring to the veteran 
and his ex-spouse as insured debtors, each having "total 
disability" coverage.  The policy defined the total 
disability benefit as being payable if the veteran or his 
spouse became "totally disabled during (the) term of 
coverage for more than" 14 days.  Disabilities resulting 
from war or military service were specifically excluded from 
coverage.

In a March 1993 statement, Allan Brisker, M.D., stated his 
opinion that the veteran should be maintained on the present 
level of "90 percent-100 percent disability."  Dr. Brisker 
stated that he could "not see how this man could be 
employed."  Dr. Brisker noted that any such employment would 
have to be under very unusual circumstances since the veteran 
had problems with pain, bending, standing, lifting, and that 
this would always be a problem.

In an April 1993 psychological report written by Robert G. 
Tureen, Ph.D., the veteran was indicated to have severe 
depressive symptomatology along with some evidence of post-
traumatic stress disorder (PTSD).  Dr. Tureen noted that in 
light of the veteran's depressive features it would not be 
anticipated that he would be able to function in a 
competitive work environment, though noting it would be 
possible that he might be able to function in a very isolated 
type of job where there was little if any interpersonal 
interactions.  In particular, it was anticipated that he 
would have much difficulty working in any type of subservient 
situation where he had to take orders.  Based on the 
available data, Dr. Tureen stated that it was his opinion 
that the veteran's current emotional status was directly 
related to his service in the military.

The veteran was afforded a VA neurological and psychiatric 
evaluation in May 1993.  As part of his history, the veteran 
related that he did not "level with anyone."  He noted that 
since his benefits had been cut he was having more flashbacks 
and increasing difficulties with his sleep.  The veteran was 
diagnosed with PTSD with probable tension headaches.  The 
veteran was found permanently and totally disabled.  However, 
the examiner said that "if" the veteran was stabilized and 
helped with the depressive aspects, he might be able to work 
in a situation as described by Dr. Tureen.  He was not, at 
the time of the examination, capable of gainful employment.  
In a VA general medical examination performed in May 1993, 
the veteran was diagnosed with traumatic amputation of the 
right upper extremity, residuals of right leg injury, and 
residuals of an abdominal injury due to shell fragment 
wounds.

In an October 1993 statement, the veteran reiterated his 
previous contention.  He noted that computer information with 
the Department of Internal Revenue would be able to verify 
that he has never realized any income from, or claimed 
involvement with, the marketing business in question until he 
was advised to legally do so by his attorney to protect 
marital properties.

Finally, the veteran's attorney submitted additional argument 
in support of the appellant's position in December 1999.  No 
additional evidence was submitted.

II.  Analysis

Under 38 C.F.R. § 3.343(c), when reducing a rating of 100 
percent service-connected disability based on individual 
unemployability, the provisions of 38 C.F.R. §3.105(e) are 
for application.  Caution must be exercised in such a 
determination that actual employability is established by 
clear and convincing evidence.  Under 38 C.F.R. 
§ 3.343(c)(2), if a veteran with a total disability rating 
for compensation purposes based on individual unemployability 
begins to engage in a substantial, gainful occupation during 
the period beginning after January 1, 1985, the veteran's 
rating may not be reduced solely on the basis of having 
secured and followed such substantial, gainful occupation 
unless the veteran maintains the occupation for a period of 
12 consecutive months.  (Emphasis added).  For the purposes 
of this subparagraph, temporary interruptions in employment 
which are of short duration shall not be considered breaks in 
otherwise continuous employment.

Under 38 C.F.R. § 3.105(e), where the reduction in an 
evaluation of a service-connected disability or employability 
status is considered warranted and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his latest address of record of the contemplated 
action and furnished detailed reasons therefor, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.

A disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for 
compensation purposes under laws administered by the 
Department of Veterans Affairs will not be reduced to less 
than such evaluation except upon a showing that such rating 
was based on fraud.  The 20-year period will be computed from 
the effective date of the evaluation to the effective date of 
reduction of evaluation.  38 U.S.C.A. § 110 (West 1991); 38 
C.F.R. § 3.951(b) (1999).

BLACKS LAW DICTIONARY defines fraud, in part, as:

An intentional perversion of truth for 
the purpose of inducing another in 
reliance upon it to part with some 
valuable thing belonging to him or to 
surrender a legal right.  A false 
representation of a matter of fact, 
whether by words or by conduct, by false 
or misleading allegations or by 
concealment of that which should have 
been disclosed, which deceives and is 
intended to deceive another so that he 
shall act upon it to his legal injury.  
Anything calculated to deceive, whether 
by a single act or combination, or by 
suppression of truth, or suggestion of 
what is false, whether it be by direct 
falsehood or innuendo, by speech or 
silence, word of mouth, or look or 
gesture. . . 

Elements of a cause of action for fraud 
include false representation of a present 
or past fact made by defendant, action in 
reliance thereupon by plaintiff, and 
damage resulting to plaintiff from such 
misrepresentation.

Id. at 600 (6th ed. 1990) cited in Freedom Trust v. Chubb 
Group, 38 F.Supp.2d 1170 (C.D. Calif. 1999).

For the purposes of 38 U.S.C.A. § 110 and implementing 
regulations, fraud is defined as:
an intentional misrepresentation of fact, 
or the intentional failure to disclose 
pertinent facts, for the purpose of 
obtaining or retaining, or assisting an 
individual to obtain or retain, 
eligibility for Department of Veterans 
Affairs benefits, with knowledge that the 
misrepresentation or failure to disclose 
may result in the erroneous award or 
retention of such benefits.

38 C.F.R. §3.1(aa) (1999).

In this case, as cited by the Court, the issues before the 
Board are whether the veteran's total evaluation was properly 
reduced from 100 percent to 90 percent from July 1972 to May 
1992; and, whether or 38 U.S.C.A. § 6103 (West 1991 and Supp 
1999) is for application.  Under 38 C.F.R. § 3.343(c), actual 
employability must be established by clear and convincing 
evidence.  By May 1, 1992, however, the effective date of the 
retroactive reduction, the veteran had been entitled to a 100 
percent disability rating under either the provisions 
governing prestabilization ratings, 38 C.F.R. § 4.28 (1999), 
or total disability ratings based on individual 
unemployability, 38 C.F.R. §§ 4.15, 4.16, for more than 20 
years.  Hence, by May 1, 1992, the rating was protected by 
application of 38 U.S.C.A. § 110, and it may only be severed 
or modified by a showing of fraud.  Id.; 38 C.F.R. § 
3.951(b).

In determining what constitutes clear and convincing evidence 
in this case, the Board will be guided by the Court's 
analysis in several opinions relating to that issue.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999) ('Clear and 
convincing' means there is a 'reasonable certainty' of the 
truth of the fact in controversy.  Citing to BLACK'S LAW 
DICTIONARY, 251 (6th ed. 1990)); Caluza v. Brown, 7 Vet. App. 
498, 509 (1995) (Court held that 'clear and convincing 
evidence' is an intermediate standard of proof between 
'beyond a reasonable doubt' (as applied in criminal cases) 
and a 'fair preponderance of the evidence.'); Olson v. Brown, 
5 Vet. App. 430, 434 (1993).

In reviewing the facts of this case the Board initially notes 
that it is empathetic to the nature and severity of the 
veteran's wounds that he sustained in combat in Vietnam.  
Significantly, however, the fact that the appellant is a 
severely wounded combat veteran does not negate his absolute 
duty to deal truthfully with VA in any reports he files with 
the Department, and after carefully weighing all of the 
evidence of record the Board is compelled to conclude that 
the appellant was not truthful in his dealings, and that he 
actually was working during the period in question.  In fact, 
the Board concludes that his statements to VA denying that he 
was working were intentional misrepresentations of fact, or 
intentional failures to disclose pertinent facts, for the 
purpose of retaining eligibility for a total disability 
evaluation based on individual unemployability, with 
knowledge that the misrepresentation or failure to disclose 
would result in the erroneous award or retention of such 
benefits.  Hence, the Board concludes that the veteran's 
actions constituted fraud, and that the RO was absolutely 
correct in severing his entitlement a total rating effective 
July 1, 1972.

In regard to the application of 38 C.F.R. § 3.105, the Board 
notes that the RO first notified the veteran of a proposed 
reduction, and the basis for the reduction, in October 1991.  
The veteran was informed of his right to a hearing and to 
present evidence on his behalf.  The veteran did present 
evidence on his behalf by way of submission of his own 
statements and statements written on his behalf.  Thereafter, 
the RO terminated the veteran's TDIU effective July 1972.  
The veteran was afforded the required due process for 
compliance with a reduction under 38 C.F.R. § 3.105.

As to the basis for the termination, the Board has considered 
the evidence of record supporting a conclusion that the 
veteran was unemployable.  Such evidence includes the 
severity of the combat wounds; the sworn testimony presented 
by the veteran and his father; the statement of his brother-
in-law [redacted] recanting his initial version of the veteran's 
employment history reported to VA; his final divorce decree; 
numerous statements from his daughter, family members (to 
include direct family and in-laws) and friends, and 
statements from personnel from the respective papers and [redacted].  
The essence of this evidence is that the veteran did not have 
the physical capacity to work during the period from July 
1972 to May 1992; that he actually did not work during this 
period; that the initial "story" presented to VA was an 
exaggerated fabrication; and that the veteran was a victim of 
a bitter divorce dispute perpetrated by his ex-wife, and her 
friends and family.

The Board has also considered the evidence supporting a 
finding that the veteran actually was employed during the 
period in question.  This evidence includes the veteran's 
sworn affidavit to an Ohio State Court that he had been 
employed for the prior 22 years in a "joint business" with 
his former spouse [redacted]; interviews with his former spouse; 
interviews with relatives and former relatives; interviews 
with employees of [redacted], the Cincinnati Post, and the 
Cincinnati Enquirer, and the field examiner's report; the 
veteran's December 1991 statement where he admitted listing 
his wife's occupation near his name on loan/note applications 
and letting lenders "draw their own conclusions"; the 
disability insurance payments provided to the veteran for 
being unable to work in 1990; and his comments to the VA 
examiner in May 1993 about feeling unable to level with 
anyone.

The Board notes that, when the field examiner conducted his 
August 1991 investigation, nearly every single individual 
interviewed stated that the veteran was working.  He was 
described as doing most to all of the work, or driving the 
delivery vehicle.  The Board is aware that several of those 
individuals either recanted part of their statements or said 
that their comments were misinterpreted.  However, even when 
the recanted statements are viewed with the statements 
offered by the veteran in support of his own arguments, it is 
very clear that the veteran regularly drove on the routes 
over the years and not just as an occasional substitute 
driver.  The statements reflect that the veteran was very 
involved in the respective routes even though they were in 
his ex-wife's name.  Moreover, a careful reading of the 
statements from Ms. [redacted], Ms. [redacted], and Mr. [redacted], 
reflects that the veteran was never "employed", or never an 
independent carrier "on record".  The statements do not, 
however, say that the veteran did not financially benefit 
from the routes, was not in charge of them or did not work 
them jointly with his ex-spouse.  Further, the statement of 
Ms. [redacted] reflects that it was the veteran that picked up the 
checks, not his ex-wife.  She also said that dock workers had 
identified the veteran as coming to the dock and actually 
loading newspapers and advertising fliers into his vehicle.

Also damaging to the veteran's case is his own sworn 
affidavit filed with an Ohio State Court in September 1990.  
Therein, the veteran denied receiving any earned income, 
however, he stated in undeniable terms that despite his 
severe wounds he had been employed as an independent direct 
marketer during his 22 year marriage with his former wife.  
Only after this assertion has been held against him has the 
veteran contended that this statement was merely proffered as 
part of a litigation strategy to defend certain marital 
property.  Yet, while certain stratagems are legitimate in 
litigation, there is never an excuse for knowingly presenting 
a false statement to a court.  If the veteran is to be 
believed at this point, then he knowingly submitted a false 
document to the court in 1990 in order to ensure a financial 
gain at that time.  The veteran would have the Board accept 
this practice as merely a means of "suggesting" his status 
to the court.  The Board is not prepared to accept 
intentionally false sworn statements as suggestions.  Either 
the facts stated in a sworn statement are true or false.  If 
they are false, then the credibility of the maker of such a 
statement is at issue.

The Board does not believe, and there is no evidence to 
suggest otherwise, that Nancy Ware, the veteran's attorney, 
knowingly filed such a false statement.  Rather, the Board 
finds clear and convincing evidence to conclude that the 
veteran's attorney helped prepare the affidavit for no other 
reason than a need to inform the court that this was a joint 
business, a business in which the veteran worked, and hence, 
a business which should be recognized as marital property.

It is also well to note that subsequent conduct is evidence 
of prior intent.  In this regard, it is truly remarkable that 
after he separated from his former wife the checks from the 
direct marketer no longer listed [redacted] as the payee, but rather 
[redacted].  If the business was operated by [redacted], one has to 
question why the checks were now payable to [redacted] at a 
time contemporaneous with his separation from [redacted].  The Board 
notes [redacted] offered an explanation in her October 1991 
statement wherein she said she worked for [redacted] beginning in 
April 1990 but was then offered the routes on her own.  She 
then worked them until July 1990 when she was terminated for 
using too many substitutes, although [redacted] records reflect 
payments made in October 1990.  The only logical conclusion 
to be reached is that the veteran truly did "run the show," 
and that because he operated the business, the routes were 
retained by him and the checks were made payable to an 
individual of his choosing, [redacted].  

With respect to the July 1992 statement proffered by the 
veteran's brother-in-law [redacted] which recants his initial 
report that the appellant was employed, neither the RO in 
severing, nor this Board in affirming that action, is relying 
only on that piece of evidence.  The Board, and the RO, have 
been aware of the possible motivations for [redacted]'s initial 
disclosures, both by his own admissions and from statements 
provided by other family members.  Rather, it is the totality 
of the record which overwhelmingly supports the conclusion 
that the veteran's statements to VA were intentional 
misrepresentations of fact, or intentional failures to 
disclose pertinent facts, for the purpose of retaining 
eligibility for Department of Veterans Affairs benefits.  
Indeed, had [redacted]'s initial report of contact not led to the 
discovery of the overwhelming evidence discussed in the field 
examiner's report this case would not be before the Board 
because the veteran would have been found unemployable.  
Hence, in light of the evidence which supports [redacted]'s 
initial report, the credibility of the statement recanting 
those facts is of de minimus probative value.

The Board notes that the December 1991 divorce decree 
acknowledged that the veteran was not working at that time.  
The decree also specifically exempts the veteran's SSA and VA 
disability compensation from payment to his ex-spouse, 
contrary to assertions made by [redacted].  Yet, as the Board 
has previously discussed, there is clear and convincing 
evidence that the veteran actually worked and earned a 
substantially gainful income during the 22 year period prior 
to the filing of the October 1990 affidavit with an Ohio 
State Court.  Moreover, there is clear and convincing 
evidence that during the period in question the veteran 
intentionally failed to disclose the fact that he was working 
as evidenced by his multiple submissions of employment 
questionnaires wherein he stated that he was not employed or 
self-employed.  Accordingly, the mere fact that the veteran 
was not working in December 1991 does not mean that he was 
unable to work or that he was unemployable during the prior 
22 years.  This is particularly true in light of the fact 
that by December 1991 he knew that his employment status was 
being investigated by VA.

The genesis of this case was the result of harsh feelings 
associated with a difficult marital breakup.  The veteran's 
former wife admits that she "held a grudge" against him.  
Yet, the evidence clearly and convincingly shows that the 
veteran was working or was employable during the period in 
question, that he intentionally misrepresented his status to 
VA, and that this failure led to the erroneous award of 
benefits to which the veteran was not entitled.  Further, 
notwithstanding the claim that the veteran was a victim of a 
conspiracy, the record provides no basis for rejecting the 
evidence secured by interviewing Ms. [redacted] (who reported that 
the veteran actually worked on the loading dock), Ms. 
[redacted] (who reported that the routes had been transferred 
to [redacted]), or Ms. [redacted] (who reported that the veteran had 
a delivery route).  Moreover, no evidence has been submitted 
suggesting that they were part of the "conspiracy" as well.

The facts of the case were corroborated from different 
sources to varying levels.  However, the facts were 
corroborated.  Moreover, the veteran's lack of credibility 
was established from several sources, including his own sworn 
statements to a court.  Therefore, after reviewing all of the 
evidence of record the Board finds that the veteran's actions 
constituted fraud, as defined by 38 C.F.R. § 3.1(aa), in that 
there were intentional misrepresentations of fact and 
intentional failures to disclose facts in order to obtain VA 
benefits, namely compensation benefits from a TDIU rating.  A 
restoration of a total rating based on unemployability is not 
warranted.

III.  Application of 38 U.S.C.A. § 6103

As part of the June 1999 joint motion for remand, the Board 
was directed to address the application in this case of 38 
U.S.C.A. § 6103 (West 1991 & Supp. 1999), and its 
implementing regulation , 38 C.F.R. § 3.901 (1999).  Section 
6103 pertains to the forfeiture of VA benefits for fraud.  
The statute provides in pertinent part:

After September 1, 1959, no forfeiture of 
benefits may be imposed under this 
section or section 6103 of this title 
upon any individual who was a resident 
of, or domiciled in, a State at the time 
the act or acts occurred on account of 
which benefits would, but not for this 
subsection, be forfeited unless such 
individual ceases to be a resident of, or 
domiciled in, a State before the 
expiration of the period during which 
criminal prosecution could be instituted.  
This subsection shall not apply with 
respect to (A), any forfeiture occurring 
before September 1, 1959, or (B) an act 
or acts which occurred in the Philippine 
Islands before to July 4, 1946.

38 U.S.C.A. § 6103(d)(1).  

The statute's implementing regulation is found at 38 C.F.R. § 
3.901 and provides more detailed directions for application 
of the statute.

The statute was amended in September 1959 to specifically 
reduce the penalty of forfeiture previously applied to 
veterans that were determined to have committed fraud in 
association with obtaining VA benefits.  See S. Rep. NO. 86-
664 (1959).  The 1959 change eliminated application of 
forfeiture in those cases where the accused person resided, 
or was domiciled, within the United States, a Territory, 
possession of the U. S., District of Columbia, or 
Commonwealth of Puerto Rico, at the time of the commission of 
the proscribed act and stayed within their domicile until the 
expiration of the period for criminal prosecution.  The 
statute is still applicable where the accused person resides, 
or is domiciled outside the jurisdiction of the United States 
at the time of the commission of the offense, or left a 
protected domicile during the appropriate period of time.  
38 U.S.C.A. 6103(d)(1).  The statute is still enforced by VA 
in appropriate cases.  See Villeza v. Brown, 9 Vet. App. 353 
(1996).  Moreover, there are a number of Memorandum Decisions 
from the Court addressing the issue of reinstatement of 
status of individuals affected by forfeiture decisions made 
under 38 U.S.C.A. § 6103 and 38 C.F.R. § 3.901.

The veteran's attorney argues that the statute is for 
application in this case.  Moreover, he argues that 
application of the statute prohibits the forfeiture of any of 
the veteran's benefits, namely prohibits any loss of past 
payments.  This conclusion is based on an interpretation of 
the statute that because the veteran did not flee the 
jurisdiction where the alleged fraud occurred, forfeiture 
cannot be imposed.  He further argues that, under 38 U.S.C.A. 
§ 110 benefits can only be forfeited for fraud, the veteran's 
benefits are protected and cannot be forfeited.  Accordingly, 
the representative argues that a TDIU rating must be 
reinstated, a rating of 100 percent must be assigned, and any 
monies which were recouped by VA must be returned.

In regard to the veteran's case, the Board finds that the 
statute does not apply in this case.  Moreover, there has 
never been a question of the statute's application in this 
case as the subject matter of forfeiture has not been raised 
at any time.  The representative's arguments notwithstanding, 
the lack of application of the statute to this case has no 
bearing on the termination of the veteran's TDIU award, 
recoupment of the resulting overpayment, or restoration of 
the TDIU rating.

The statute (section 6103) relates to the forfeiture of 
benefits because of fraud, and, with certain exceptions, 
serves as a bar for future benefits.  The issue of forfeiture 
here is not for consideration.  This case involves a 
determination that an overpayment was made to the veteran for 
TDIU benefits during a period that he was found to be 
employable after he had previously fraudulently certified his 
continued unemployability.  Therefore, his TDIU rating was 
terminated and an overpayment occurred.  The veteran has an 
obligation to reimburse VA for the overpayment.  He is still 
continuing to receive disability compensation for his rated 
disabilities, and is eligible for a new TDIU rating once that 
issue is adjudicated.  Clearly, there is no concept of 
forfeiture, or barring of benefits, involved.

The legal authority for VA to terminate the veteran's TDIU 
payments is found in 38 U.S.C.A. § 110 which allows for the 
termination of a protected rating only if the rating was 
based on fraud, as is the case here.  The operation of 
section 110 is completely independent of section 6103.  The 
two statutes pertain to different legal issues.  Section 110 
provides for the termination of a protected disability 
rating.  Section 6103 relates to the imposition of a 
permanent penalty because fraud was committed.  Moreover, the 
legal mechanism to recoup an overpayment is entirely separate 
from the mechanism to impose a forfeiture of benefits. 

If one were to accept the veteran's attorney's arguments for 
the interpretation and application of section 6103, then VA 
would be without any remedy to ever terminate benefits 
fraudulently obtained.  The provisions of 38 U.S.C.A. § 110 
and 38 C.F.R. § 3.951 would become a nullity.  Anyone with a 
rating over 20 years old would be free and clear to 
perpetrate fraud in obtaining their benefits and then retain 
those benefits as long as they remained at the appropriate 
domicile.  There is no case law to support such a grossly 
erroneous interpretation of the law, and the Board is 
convinced that such an absurdity cannot be reached in cases 
involving 38 U.S.C.A. § 110.

The Congressional intent is clear that protected ratings can 
be terminated for fraud by the plain language of 38 U.S.C.A. 
§ 110.  Termination of ratings under section 110 represents 
an entirely separate issue than forfeiture of benefits under 
section 6103.  In summary, 38 U.S.C.A. § 6103 is not for 
application in this case. 


ORDER

Restoration of a total rating based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

